[GRAPHIC] securitybenefit.com * 800.888.2461 [SECURITY BENEFIT LOGO] September 17, 2012 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: SBL Variable Annuity Account III 1940 Act Registration Number:811-03166 1933 Act Registration Numbers:002-71599 CIK:0000352078 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), SBL Variable Annuity Account III, a unit investment trust registered under the Act, mailed to its contract owners the semi-annual report for the underlying management investment company.This filing constitutes the filing of that report as required by Rule30b2-1 under the Act. The following semi-annual report, which was mailed to contract owners, was filed with the Commission via EDGAR on the date indicated below and is incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed Neuberger Berman Advisers Management Trust September 6, 2012 SBL Fund August 31, 2012 To the extent necessary, that filing is incorporated herein by reference. Sincerely, CHRIS SWICKARD Chris Swickard Vice President and Associate General Counsel Security Benefit Life Insurance Company One Security Benefit Place * Topeka, Kansas 66636-0001
